In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Tolbert, J.), dated January 18, 2012, which *735granted the motion of the defendant Falk Mexhuani for summary judgment dismissing the complaint insofar as asserted against him, and that branch of the separate motion of the defendants Cynthia Estelle Zamora and Yinaina Dominguez which was for summary judgment dismissing the complaint insofar as asserted against them, on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents appearing separately and filing separate briefs, and the motion of the defendant Falk Mexhuani for summary judgment dismissing the complaint insofar as asserted against him, and that branch of the separate motion of the defendants Cynthia Estelle Zamora and Yinaina Dominguez which was for summary judgment dismissing the complaint insofar as asserted against them, are denied.
The defendants, moving separately but relying on the same evidence and arguments, met their respective prima facie burdens of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The defendants submitted competent medical evidence establishing, prima facie, that the plaintiff did not sustain serious injuries within the meaning of Insurance Law § 5102 (d) (see Staff v Yshua, 59 AD3d 614 [2009]). In opposition, however, the plaintiff submitted evidence raising triable issues of fact as to whether he sustained a serious injury (see Perl v Meher, 18 NY3d 208, 218-219 [2011]). Thus, the Supreme Court should have denied the motion of the defendant Falk Mexhuani for summary judgment dismissing the complaint insofar as asserted against him, and that branch of the separate motion of the defendants Cynthia Estelle Zamora and Yinaina Dominguez which was for summary judgment dismissing the complaint insofar as asserted against them.
Skelos, J.E, Chambers, Sgroi and Hinds-Radix, JJ., concur.